Exhibit 10.1

 

GUITAR CENTER, INC.

 

STOCK OPTION AGREEMENT

 

1.             Plan Incorporated by Reference.  This option is issued pursuant
to The 2004 Guitar Center, Inc. Incentive Stock Award Plan (the “Plan”), the
terms of which are hereby incorporated by reference and thereby constitute part
of this Agreement.  Capitalized terms not otherwise defined herein shall have
the meanings given to them in the attached Notice of Grant of Stock Options and
in the Plan.  In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of the Plan shall control.  You
acknowledge receipt of a copy of the Plan and represent that you are familiar
with the terms and provisions of the Plan.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions related to this Agreement or
arising under the Plan.

 

2.             Option Shares and Exercise Price.  The Company hereby grants to
you an option to purchase the Common Stock (the “Shares”) set forth in the
Notice of Grant of Stock Options, at the exercise price per Share set forth in
the Notice of Grant of Stock Options.  To the extent provided in the Notice of
Grant of Stock Options, this option is intended to qualify as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

 

3.             Exercisability Schedule.  Provided you have remained in
continuous service as an Employee, Director or Consultant as of each applicable
vesting date, as required by the Plan, this option shall become vested and
exercisable in accordance with the Vesting Schedule set forth in the Notice of
Grant of Stock Options.  You acknowledge and agree that the vesting of shares
pursuant to this option is earned only by continuing service as an Employee,
Director or Consultant at the will of the Company (not through the act of being
hired, being granted this option or acquiring shares hereunder).

 

4.             Payment of Exercise Price.  Payment of the exercise price per
share is due in full upon exercise of all or any part of each installment which
has accrued to you plus payment of any applicable withholding tax.  You may
elect, to the extent permitted by applicable statutes and regulations, to make
payment of the exercise price under one of the following alternatives:

 

(a)           Payment of the exercise price per share in cash (including check)
at the time of exercise;

 

(b)           With the consent of the Administrator of the Plan, payment, in
whole or in part, through the delivery of shares of Common Stock owned by you
for at least six (6) months, duly endorsed for transfer to the Company with a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the option or exercised portion thereof;

 

(c)           With the consent of the Administrator of the Plan, payment, in
whole or in part, through the surrender of shares of Common Stock then issuable
upon exercise of the option having a Fair Market Value on the date of option
exercise equal to the aggregate exercise price of the option or exercised
portion;

 

(d)           With the consent of the Administrator of the Plan, payment, in
whole or in part, through the delivery of property of any kind which constitutes
good and valuable consideration;

 

(e)           With the consent of the Administrator of the Plan, payment, in
whole or in part, through the delivery of a full recourse promissory note
bearing interest (at no less than a market rate of interest which then precludes
the imputation of interest under the Code) and payable upon such terms as may be
prescribed by the Administrator of the Plan;

 

(f)            With the consent of the Administrator of the Plan, payment, in
whole or in part, through the delivery of a notice that the Optionee has placed
a market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the option exercise price, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale; or

 

(g)           With the consent of the Administrator of the Plan, payment by a
combination of the methods of payment permitted by subparagraphs 4(a) through
4(f) above.

 

--------------------------------------------------------------------------------


 

5.             No Fractional Shares.  This option may not be exercised for any
number of shares which would require the issuance of anything other than whole
shares.

 

6.             Option Term.  The term of this option commences on the date of
grant of the option set forth in the Notice of Grant of Stock Option and, unless
sooner terminated as set forth below or in the Plan, terminates on the
expiration date of the option set forth in the Notice of Grant of Stock Option. 
This option may not be exercised to any extent by anyone after the first to
occur of the following events:

 

(a)           The expiration date of the option set forth in the Notice of Grant
of Stock Option (which date shall be no more than ten (10) years from the date
of grant of the option);

 

(b)           The expiration of three (3) months from the date of the later of
Optionee’s Termination of Employment, Termination of Directorship or Termination
of Consultancy for any reason other than as a result of the Optionee’s death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code) (“Disability”);

 

(c)           The expiration of one (1) year from the date of the later of
Optionee’s Termination of Employment, Termination of Directorship or Termination
of Consultancy by reason of Optionee’s Disability; or

 

(d)           The expiration of one (1) year from the date of the Optionee’s
death.

 

However, this option may be exercised following Optionee’s termination only as
to that number of shares as to which it was vested and exercisable on the date
of such termination.

 

7.             Method of Exercise.  This option may be exercised, to the extent
specified above, by delivering a notice of exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to the Plan.  By exercising this option you agree that the Company may require
you to enter into an arrangement providing for the payment by you to the Company
of any tax withholding obligation of the Company.

 

8.             Option Not Transferable.  This option is not transferable, except
by will or by the laws of descent and distribution or, with respect to
Non-Qualified Stock Options only, pursuant to a DRO, and is exercisable during
your life only by you unless, with respect to Non-Qualified Stock Options only,
the option has been transferred pursuant to a DRO.  By delivering written notice
to the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to exercise
this option.

 

9.             No Right to Employment/Continued Consultancy.  You acknowledge
and agree that nothing in this Agreement nor in the Plan shall confer upon you
any right with respect to continuation of employment or consultancy by the
Company, nor shall it interfere in any way with your right or the Company’s
right to terminate your employment or consultancy at any time, with or without
notice and with or without cause.  You acknowledge that you are an “employee at
will.”

 

10.          Notices.  Any notices provided for in this Agreement or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the
address specified on the Notice of Grant of Stock Options or at such other
address as you hereafter designate by express written notice to the Company.

 

11.          ISO Limitation.  To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by the optionholder
during any calendar year (under all plans of the Company and its affiliates)
exceeds $100,000, the options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Non-Qualified Stock Options.

 

12.          Forfeiture Provisions.  Any shares of Common Stock received by you
upon any exercise of this option, and any proceeds, gains or other economic
benefit actually or constructively received by you upon the resale of any Common
Stock underlying this option, must be paid to the Company, and this option shall
terminate and any unexercised portion of this option (whether or not vested)
shall be forfeited, if (i) at any time prior to six (6) months after any
exercise of this option, you provide services for any organization or engage
directly or indirectly in any business in competition with the Company or any
Subsidiary, or engage in any conduct which is inimical, contrary or

 

2

--------------------------------------------------------------------------------


 

harmful to the interests of the Company or any such Subsidiary, or (ii) you,
during the term of this option, incur a Termination of Employment or Termination
of Consultancy for Cause.  For purposes hereof, the term “Cause” means (1)
“Cause” as defined in an individual employment agreement between you and the
Company or any Subsidiary, if any, (2) in the judgment of the Chief Executive
Officer of the Company or the Board, you are negligent in the course of
providing services to the Company or any Subsidiary, or commit any act of
personal dishonesty, fraud or breach of fiduciary duty or trust, (3) conduct of
a criminal nature that has or that may have an adverse effect on the Company or
any Subsidiary’s reputation or standing in the community, or on its continuing
relationships with customers or those who purchase or use its products or
services, (4) any act or acts by you of personal conduct that are in violation
of a policy or policies as set forth in the Employee Handbook of the Company or
any Subsidiary in effect at the time of the act or acts, (5) any act or acts by
you in violation of specific directions of the your supervisor or continued or
repeated failure by you to perform duties assigned by such supervisor, or (6)
any material misrepresentation or omission regarding employment history,
education or experience made by you in connection with your negotiations to
become an employee of the Company or any Subsidiary.

 

13.          Amendments and Waivers.  Except as otherwise set forth in the Plan,
the provisions of this Agreement and the attached Notice of Grant of Stock
Options may be amended and waived only with the written consent of the Company
and you.  No course of conduct or failure or delay in enforcing the provisions
of this Agreement shall affect the validity, binding effect or enforceability of
this Agreement or any provision hereof.

 

14.          Governing Law.  The Plan, this Agreement and the attached Notice of
Grant of Stock Options shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

3

--------------------------------------------------------------------------------